DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 11, 19-22, 25-32 are allowed.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I and III , as set forth in the Office action mailed on 03/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/12/2021 is partially withdrawn claims 19-22.  Claims 19-22, directed to a container with sealing element is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-17, directed to a safeguarding device using an LC circuit as a sensor, are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see Remarks, filed12/09/2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claims 1, 11, 25-32 has been withdrawn. 

The prior art of record does not disclose nor suggest individually or in combination the claimed Safeguarding device with a first and second part; wherein one of the second part comprises a piezoelectric component that produces an electrical signal when mechanically deformed; wherein the first and second part are secured axially in a container seal; wherein the central axis of the two components is offset from the central axis of the container seal and located at a radially opposite position from the central axis of the seal; wherein the two parts are free to move up and down on their respective axis; wherein the piezoelectric component is activated when the second part moves axially past the first part; wherein the first part contacts, deforms, and passes the second part axially activating the piezoelectric component to produce an electrical output.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688